Calhoon, J.,
delivered the opinion of the court.
Bray was an agent of the Mutual Life Insurance Company and had not paid his privilege tax as an agent. As such agent he solicited insurance from White, the appellant here, and.got his application for a policy of insurance on his life; and he sent the application to Post & Bowles, the appellees, who were the general agents of that insurance company, and the insurance company issued a policy on the life of White and sent it to this agent Bray, who delivered it to White. Thereupon, in payment of the first premium on the policy, White executed and delivered to Bray his promissory note, which is made payable to White - himself, or bearer, which White indorsed and delivered to Bray. This note was sent by Bray to Post & Bowles, the general agents of the company, who received it in payment of the first premium on the policy, and these appellees kept the note and paid the amount due the company themselves, and they themselves also paid Bray his commissions as agent. White refused to pay Post & Bowles, and they bring this suit on the note; and White defends on the ground, under the statute, that, as Bray had not paid his privilege tax license money, the note was void under the statute. Laws 1898, pp. 18-30, ch. 5.
In this state of case it is plain that the life insurance company has nothing to do with this transaction. Only Bray, Post & Bowles, and the appellant, White, "have any concern in it. It is sought to avoid the cases of Montjoy v. Bank, 76 *689Miss., 402; 24 South., 870, and Deans v. Robertson, 64 Miss., 190; 1 South., 159, under the facts of this case; but we cannot see that the contention is sound. These cases hold that these contracts have the inherent infirmity of being against the positive rule of law which provides that all contracts made with any person who violates its provisions shall be null and void, and that this infirmity goes with the note, although payable to bearer, into the hands of any person holding it, whether an innocent purchaser or not. This is severe, but it is too firmly imbedded in our jurisprudence to be escaped by appellees. The note was made and. received in the business of the life insurence agent, Bray, who delivered it to Post & Bowles, general agents of the same company, and is therefore void under our adjudications. Even subsequent repeal without a saving clause would not make the contract valid. Decell v. Lewenthall, 57 Miss., 331; 34 Am. Rep. 449; Anding v. Levy, 57 Miss., 51; 34 Am. Rep., 435.

Reversed and remanded.